                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EMPLOYEE PAINTERS’ TRUST et al.,                    CASE NO. C19-1542-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    WILLIAMS PLANT SERVICES, LLC, a
      foreign limited liability company,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to file and serve its answer to Plaintiffs’ complaint (Dkt. No. 16). Having
19
     thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
20
     and ORDERS that Defendant shall file and serve its answer to Plaintiffs’ complaint no later than
21
     January 29, 2020.
22
            DATED this 17th day of December 2019.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C19-1542-JCC
     PAGE - 1
